Name: 2006/376/EC: Council Decision of 31Ã January 2005 on the signing and provisional application of a Protocol to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union
 Type: Decision
 Subject Matter: Asia and Oceania;  European construction;  international affairs
 Date Published: 2006-06-02

 2.6.2006 EN Official Journal of the European Union L 149/1 COUNCIL DECISION of 31 January 2005 on the signing and provisional application of a Protocol to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union (2006/376/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 310 in conjunction with Articles 300(2) and 300(3) thereof, Having regard to the 2003 Act of Accession and in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Whereas: (1)(2)(3)(4) On 10 February 2004 the Council authorised the Commission, on behalf of the Community and its Member States, to open negotiations with Israel with a view to adjusting the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part (1), to take account of the accession of the new Member States to the EU.These negotiations have been concluded to the satisfaction of the Commission.The text of the Protocol negotiated with Israel provides, in Article 13, for the provisional application of the Protocol before its entry into force.Subject to its conclusion at a later date, the Protocol should be signed on behalf of the Community and its Member States and applied provisionally, HAS DECIDED AS FOLLOWS: Article 1 The President of the Council is hereby authorised to designate the person(s) empowered to sign, on behalf of the European Community and its Member States, the Protocol to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union. The text of the Protocol is attached to this Decision. Article 2 The European Community and its Member States hereby agree to apply provisionally the terms of the Protocol, subject to its conclusion. Done at Brussels, 31 January 2005. For the Council The President J. ASSELBORN (1) OJ L 147, 21.6.2000, p. 3.